Citation Nr: 1634560	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-27 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to apportionment of the Veteran's VA benefits.


REPRESENTATION

Appellant represented by: Pro se

Veteran represented by: Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to November 1979. The appellant has been married to the Veteran since November 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant apportionment of the Veteran's VA benefits.

The appellant provided testimony before the undersigned Veterans Law Judge (VLJ) in May 2012.  A copy of the hearing transcript is associated with the claims folder. 

In September 2012, the Veteran submitted a VA Form 21-22a which provided an unlimited power of attorney on behalf of Attorney Chisholm.

In January 2013, the Board remanded the claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board notes that the Veteran has a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) still pending on appeal which has been separately remanded by the Board for further development. 

The issue on appeal herein, entitlement to apportionment of the Veteran's VA benefits, is inextricably intertwined with the Veteran's pending claim for TDIU as a grant of that claim would have a direct impact on the apportionment claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Therefore, the Board finds that it would be premature to decide the issue herein and finds that adjudication should be deferred pending adjudication of the Veteran's TDIU and remanded for readjudication once the TDIU claim has been readjudicated by the RO.  

Accordingly, the case is REMANDED for the following action:

The RO/AOJ should readjudicate the claim once the issue of entitlement to TDIU being separately appealed by the Veteran has been readjudicated.  If the issue herein remains denied, issue a supplemental statement of the case to the Appellant, and the Veteran and his representative.  Afford the parties adequate time for the opportunity to respond, and thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




